DETAILED ACTION
The present application, filed on, after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 17-34 are under consideration in this Office Action.


Title
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 17-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad genus of processes for treating crop kernels, comprising the steps of: a) soaking kernels in water to produce soaked kernels; b) grinding the soaked kernels; and c) treating the soaked kernels in the presence of an effective amount of a genus of GH43 polypeptides having arabinofuranosidase activity wherein step c) is performed after step 
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Sen et al. (Appl Biochem Biotechnol. 2007 Dec;143(3):212-23; PTO 892) teaches in vitro recombination techniques such as DNA shuffling, staggered extension process (StEP), random chimeragenesis on transient templates (RACHITT), iterative truncation 
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice. The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with the genus of GH43 polypeptides having arabinofuranosidase activity.  The specification as originally filed only discloses a processes for treating crop kernels, comprising the steps of: a) soaking kernels in water to produce soaked kernels; b) grinding the soaked kernels; and c) treating the soaked kernels in the presence of an effective amount of a GH62 polypeptide comprising the amino acid sequence of SEQ ID NO: 27 and having arabinofuranosidase activity wherein step c) is performed after step b) in a fiber washing step.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants at the time the application was filed were in possession of the claimed broad genus of processes for treating crop kernels, comprising the steps of: a) soaking kernels in water to produce soaked kernels; b) grinding the soaked kernels; and c) treating the soaked kernels in the presence of an effective amount of a genus of GH43 polypeptides having arabinofuranosidase activity wherein step c) is performed after step b) in a fiber washing step, where the genus of GH43 polypeptides includes any variants and mutants thereof having any amino acid sequences and structures.
	For examination purposes it is assumed that the recited GH43 polypeptide comprises any amino acid sequence and structure and has arabinofuranosidase activity.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

6.	Claims 17-34 are rejected under 35 U.S.C. 103 as being unpatentable over WO200200910 (01/03/2002; IDS filed on 10/01/2020) in view of Yang et al. (Appl Biochem , 
WO2012103288 (08/02/2012; 10/01/2020), US20110111453 (05/12/2011; PTO 892), Jordan et al. (Biochem. J. (2012) 442, 241–252; 10/01/2020).

WO200200910 teaches a process of steeping crop kernels, comprising soaking the kernels in water for 1-48 hours, in the presence of a xylanase (see claim 1). WO200200910 also discloses a process of steeping crop kernels, comprising soaking the kernels in water for 1-48 hours, in the presence of an arabinofuranosidase (see claim 11) and further one or more of the following enzyme activities are added: endoglucanase, beta-glucanase, pentosanase, pectinase, arabinanase, and/or xyloglucanase (see claim 20).  The teachings of the reference differ from the claims in that GH62 polypeptide having arabinofuranosidase activity was not used in the process.

Yang et al. teach w GH43 α-arabinofuranosidase from Humicola insolens Y1 (see entire publication especially abstract, Results section, and pages 1964-68).

WO200200731 teach a process for providing a starch product and treating milled or grinded crop corn kernels with an aqueous solution with an acidic protease activity.  WO200200731 specifically teach a process of treating crop kernels comprising the steps of soaking the kernels in water for 1-12 hours, grinding the soaked kernels and treating the soaked grinded kernels in the presence of an effective amount of an acidic protease activity.  WO200200731 further teach the above method of treating crop kernels in which an effective amount of additional enzymes including xylanase, cellulose, arabinofurasidase, endoglucanase and beta-glucanase is also present during the treatment of the kernels.  WO200200731 further teach various parameters of protease and enzyme protein concentration, as well as length of time kernels exposed, temperature, pH and ion concentrations of the reaction conditions.  See entire publication and claims especially claims 1-20, MATERIALS & METHODS section, and Example 1. 

WO2012103288 teach a number polypeptides having cellobiohydrolase activity, polynucleotides encoding the same and methods of using said cellulobiohydrolase polypeptides.  

US20110111453 teach a number of enzyme compositions for high temperature saccharification of cellulosic material and uses thereof.  US20110111453 teach a number of polypeptides for use in saccharification of cellulosic material, including a polypeptide comprising the amino acid sequence of SEQ ID NO:60 and having beta-xylosidase activity. US20110111453 teach a number of polypeptides for use in saccharification of cellulosic material, including a polypeptide comprising the amino acid sequence of SEQ ID NO:50 and having xylanase activity.  US20110111453  further teach methods of use of the taught cellobiohydrolase polypeptides for degrading cellulosic material with an enzyme composition comprising the polypeptides.  See entire publication and claims especially claims 18, 23, 27 and Examples 34-40. 

Jordan et al. teach that conversion of plant cell walls to ethanol constitutes second generation bioethanol production. Jordan et al. teach that the process consists of several steps: biomass selection/genetic modification, physiochemical pretreatment, enzymatic saccharification, fermentation and separation, where ultimately, it is desirable to combine as many of the biochemical steps as possible in a single organism to achieve CBP (consolidated bioprocessing).  Jordan et al. teach the enzymes that catalyse deconstruction of cellulose including cellulase, cellobiohydrolase, hemicellulase, endoglucanase, and GH10 xylanase.  See entire publication and abstract especially Enzymes that catalyse deconstruction of cellulose section and Enzymes that catalyse deconstruction of hemicellulose section, pages 242-51, and Figs. 1-4.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to .



Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent 11180786 (11/10/2020; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims and/or specification of the patent teach a process for treating crop kernels, comprising the steps of: a) soaking kernels in water to produce soaked kernels; b) grinding the soaked kernels to form ground kernels; c) separating the germ from the ground kernels to produce a slurry comprising fiber, starch and protein; and d) treating the slurry in a fiber washing step to separate the fiber from the starch and protein in the presence of an effective amount of a polypeptide having GH62 arabinofuranosidase activity and a polypeptide having GH10 xylanase activity, wherein the polypeptide having GH62 arabinofuranosidase activity has at least 95% sequence identity to the mature polypeptide of SEQ ID NO: 1 and the polypeptide having GH10 xylanase activity has at least 95% sequence identity to the mature polypeptide of SEQ ID NO: 4.  Thus, the teachings read on and anticipate the claimed invention.


9.	Claims 17-34 and are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 17316811.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or specification of the copending application teach a process for treating crop kernels, comprising the steps of: a) soaking kernels in water to produce soaked kernels; b) grinding the soaked kernels; and c) treating the soaked kernels in the presence of an effective 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


10.	Claims 17-34 and are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-16, 18 of copending Application No. 16326952.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or specification of the copending application teach a process for treating crop kernels, comprising the steps of: a) soaking kernels in water to produce soaked kernels; b) grinding the soaked kernels; and c) treating the soaked kernels in the presence of an effective amount of a GH62 polypeptide having arabinofuranosidase activitywherein step c) is performed after step b) in a fiber washing step.  Thus, the teachings anticipate the claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

11.	No claims are allowed.

12.	Any inquiry concerning this communication, earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the,ganization where this application, proceeding is assigned is (571)273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR, Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, access to the automated information system, call 800-786-9199 (IN USA, CANADA), 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652